                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION



DEXTER DARNELL JOHNSON,                §
    Petitioner,                        §
                                       §
             v.                        §       CIVIL ACTION NO. 4:19-CV-03047
                                       §
BOBBY LUMPKIN, Director,               §       DEATH PENALTY CASE
Texas Department of Criminal           §
Justice, Correctional Institutions     §
Division,                              §
       Respondent.                     §


                  PETITIONER’S OPPOSED MOTION FOR LEAVE
                         TO CONDUCT DEPOSITIONS

      Mr. Johnson seeks leave to depose Patrick McCann, James Leitner, and

Anthony Osso under Habeas Rule 6 and Federal Rule of Civil Procedure 45. The

upcoming evidentiary hearing centers around Mr. McCann’s actions while

representing Mr. Johnson. The requested deposition testimony will develop facts

necessary for this Court to determine whether Mr. Johnson may proceed on his

successive habeas petition and whether the petition is timely. This Court should

authorize pre-hearing depositions to allow Mr. Johnson to develop the necessary facts

and streamline the evidence presented at the hearing.

      I.     Relevant Background

      On July 30, 2020, this Court ordered an evidentiary hearing “on the question

of whether McCann’s representation rendered Johnson’s Atkins claim previously

unavailable and whether it entitles Johnson to equitable tolling.” (Docket Entry No.



                                           1
18 at 25). Specifically, this Court noted that additional fact development is necessary

because Mr. McCann’s representation is the “lynchpin” for this Court’s decision as to

whether Mr. Johnson may proceed with his successive petition. Id. at 16. The Court

highlighted multiple relevant factual questions including what duty an attorney has

to keep abreast of developments in the DSM-5 and related legal precedent, why Mr.

McCann did not seek to advance an Atkins claim after the DSM-5’s publication, and

whether Mr. McCann engaged in misconduct that rose above the level of mere neglect.

Id. at 18–19, 23. In preparation for the hearing, the Court ordered the parties to

confer and file a status report describing the scope and timing of the hearing. Id. at

25. This motion is filed in tandem with Mr. Johnson’s Status Report.

       II.    Standard

       Rule 6 of the Rules Governing Section 2254 Cases affords judges considerable

latitude to grant discovery in federal habeas proceedings. See Bracy v. Gramley, 520

U.S. 899, 909 (1997) (“Rule 6(a) makes it clear that the scope and extent of . . .

discovery is a matter confided to the discretion of the District Court.”). Under Rule 6,

a court may order discovery upon a showing of “good cause.” Good cause exists “where

specific allegations before the court show reason to believe that the petitioner may, if

the facts are fully developed, be able to demonstrate that he is . . . entitled to relief.”

Bracy, 520 U.S. at 908−09. When such a showing is made, “it is the duty of the courts

to provide the necessary facilities and procedure for an adequate inquiry.” Murphy v.

Johnson, 205 F.3d 809, 813−14 (5th Cir. 2000).




                                            2
      III.   Request for Depositions

      A deposition of Mr. McCann is warranted. The fundamental factual questions

at issue at this stage of the proceedings require evidence of Mr. McCann’s actions and

reasoning during his representation of Mr. Johnson. The Court will need to determine

whether it was feasible for Mr. McCann to amend the initial federal habeas petition

to include an Atkins claim and whether Mr. Johnson is entitled to equitable tolling

due to Mr. McCann’s conduct. Mr. Johnson has alleged that it was not feasible to

amend in the Atkins claim and that Mr. McCann engaged in professional misconduct

throughout his representation of Mr. Johnson. Mr. McCann disputed Mr. Johnson’s

allegations. Johnson v. Davis, 4:11-cv-2466 (S.D. Tex. Apr. 9, 2019) (Docket Entry No.

78). A deposition of Mr. McCann is warranted to permit Mr. Johnson to develop the

facts this Court deemed relevant and appropriately narrow the presentation of

evidence presented to the Court at the upcoming hearing. See, e.g., Green v. Davis,

4:13-cv-1899 (S.D. Tex. Apr. 11, 2018) (granting pre-hearing depositions);

Washington v. Davis, 4:07-cv-721 (S.D. Tex. June 10, 2019) (same); Prible v. Stephens,

4:09-cv-1896 (S.D. Tex. Nov. 13, 2015) (same).

      Mr. Johnson also requests to depose trial counsel Jim Leitner and Anthony

Osso. The depositions will be limited to disputed facts at issue in this case—primarily

whether Mr. McCann collected trial counsels’ files at any point prior to this Court

appointing the Federal Public Defender’s Office to represent Mr. Johnson. Mr.

Johnson has alleged that Mr. McCann did not perform basic, necessary duties in his

representation, as supported by statements from trial counsel. Mr. McCann has




                                          3
disputed these facts. Johnson v. Davis, 4:11-cv-2466 (S.D. Tex. Apr. 9, 2019) (Docket

Entry No. 78). Mr. Johnson is not seeking to develop lengthy, wide-ranging testimony

from trial counsel, but merely the opportunity to present evidence in support of

disputed factual allegations. This testimony is relevant to Mr. McCann’s conduct

while representing Mr. Johnson and his credibility as a witness. If depositions of trial

counsel are granted, Mr. Johnson anticipates that he will offer the depositions in lieu

of calling trial counsel to testify at the hearing.

                                        CONCLUSION

       Mr. Johnson has established good cause for the limited, relevant discovery

requested here. Depositions of Mr. McCann, Mr. Leitner, and Mr. Osso will be directly

relevant to the factual determinations this Court will make regarding Mr. Johnson’s

successive petition and will allow for a streamlined presentation of evidence at the

hearing. If granted, Mr. Johnson will work with Respondent and the witnesses to

select a time and place agreeable to all parties.




                                             4
Respectfully submitted,

                                       JASON D. HAWKINS
                                       Federal Public Defender

                                       Jeremy Schepers
                                       Supervisor, Capital Habeas Unit

                                       /s/ Jessica Graf
                                       Jessica Graf (24080615)
                                       Assistant Federal Public Defender
                                       Office of the Federal Public Defender
                                       Northern District of Texas
                                       525 S. Griffin St., Ste. 629
                                       Dallas, Texas 75202
                                       Jessica_Graf@fd.org
                                       (214) 767-2746
                                       (214) 767-2886 (fax)



                       CERTIFICATE OF CONFERENCE

      I, Jessica Graf, certify that on August 21, 2020, I conferenced this motion with
Gwendolyn Vindell of the Texas Attorney General’s Office. She informed me that the
Director opposes this motion.


                                       /s/ Jessica Graf
                                       Jessica Graf


                          CERTIFICATE OF SERVICE

      I, Jessica Graf, certify that on August 31, 2020, a copy of the foregoing motion
was delivered via ECF to the Texas Attorney General’s Office, counsel for the
Director, Gwendolyn Vindell.



                                       /s/ Jessica Graf
                                       Jessica Graf




                                          5
